DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard (US 20190182875 A1), hereafter T1, in view of Iwai (US 20190254108 A1), hereafter W1.
Regarding Claim 1, T1 discloses the below limitation:	receiving, by a new net function (NF), first subscription information sent by an old NF (T1 Fig 8A step 805 UE context transferred from old AMF 155-2 to new AMF 155-1 (see also Par 140));	sending, by the new NF, the new correlation identity to the consumer NF (Fig 8A step 806 new AMF 155-1 sends identity request to UE).

    PNG
    media_image1.png
    767
    1126
    media_image1.png
    Greyscale

T1 does not disclose the below limitation:	allocating, by the new NF, a new correlation identity to a consumer NF; and
W1 does disclose the below limitation:	allocating, by the new NF, a new correlation identity to a consumer NF (W1 Par 97-98 discloses usage of a second identifier of a UE during handover); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine transferring a subscriber from an old AMF to a new AMF, as disclosed in T1, with the further step of using two identifiers during handover as disclosed in W1. T1 discloses a method of handing off a wireless device (e.g. a consumer NF) from one AMF to another, which reads upon the instant claim. T1 does not disclose creating a second identity for the wireless device during this handover. W1 does disclose the usage of a second identifier during a handover procedure, and it would be obvious to bring this in to the methods of T1 to create a second identity during the handover described in T1. Creating a second identity linking the new AMF with the wireless device decouples the procedure from the old AMF that is linked to the first identity. Creating a whole new identity linking the new AMF to the wireless device prevents errors caused by the identity changing or being lost during handover. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein the step of sending the new correlation identity further comprises sending, by the new NF to the consumer NF, a notification message carrying the new correlation identity (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with exchanging information containing a new identity between the new AMF and the wireless device as disclosed in T1. Upon establishing a subscription relationship, an AMF and a subscriber should have an identity between them that identifies this subscriber relationship for future use. Sending an updated identity to a subscriber upon successful re-subscription is known in the art is a necessary element of performing a handover of a subscriber. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein the first subscription information comprises an old correlation identity allocated by the old NF to the consumer NF (T1 Fig 8A step 804 new AMF 155-1 requests context (e.g. re-subscription information) from old AMF 155-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with retrieving information relating to the subscription (e.g. an old identity) from the old AMF during the handover procedure as disclosed in T1. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	receiving, by the new NF, an update subscription message of the consumer NF, wherein the update subscription message comprises the new correlation identity (T1 Par 112 wireless device 100 (e.g. consumer NF) periodically updates its registration to remain reachable (e.g. by informing of a new identity)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with updating subscription information as disclosed in T1. While T1 doesn’t explicitly disclose that the updated subscription information comprises an identity, it is obvious in light of the fact that an identity is necessary to “remain reachable”. Maintaining an updated subscription identity ensures that the wireless device receives all expected information as a subscriber. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	sending, by the new NF to the consumer NF, at least one of the following information: an identity (ID) of the new NF, a subscription event in the first subscription information, or target content of the consumer NF indicated by the first subscription information (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information and step 822 new AMF 155-1 sends a registration completion to wireless device 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with sending identity information or a subscription event (e.g. registration completion) to a wireless device as disclosed in T1. A subscriber handover necessarily requires the exchange of particular types of information between the new serving AMF and the wireless device (e.g. consumer NF). The information exchanged often includes identity information and notice of a successful re-subscription procedure, as seen in T1 cited above. Exchanging such information between a serving AMF and a subscriber does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein following the step of receiving the first subscription, the method further comprises canceling, by the old NF, a subscription relationship between the consumer NF and the old NF (T1 Fig 8B step 814c UDM 140 notifies old AMF 155-2 to remove wireless device context information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with removing subscription context from the old AMF upon completion of the handover procedure, as disclosed in T1. Once a handover is complete, leftover information in the last serving AMF can be removed for the sake of efficiency. Otherwise, AMFs will gradually accumulate information of subscribers that they no longer serve which can negatively impact performance over time. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, T1 discloses the below limitation:	establishing, by a consumer net function (NF), a subscription relationship with an old NF (T1 Par 112 identity of serving AMF 155 is stored in the UDM 140 in response to a registration request); and	receiving, by the consumer NF, a (Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information),	after the new NF receiving first subscription information carrying the subscription relationship sent by the old NF (Fig 8A step 804 new AMF 155-1 requests context (e.g. re-subscription information) from old AMF 155-2 (see also Par 140)).
T1 does not disclose the below limitation:	receiving, by the consumer NF, a new correlation identity allocated by a new NF,
W1 does disclose the below limitation:	receiving, by the consumer NF, a new correlation identity allocated by a new NF (W1 Par 97-98 discloses usage of a second identifier of a UE during handover),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine transferring a subscriber from an old AMF to a new AMF, as disclosed in T1, with the further step of using two identifiers during handover as disclosed in W1. T1 discloses a method of handing off a wireless device (e.g. a consumer NF) from one AMF to another, which reads upon the instant claim. T1 does not disclose creating a second identity for the wireless device during this handover. W1 does disclose the usage of a second identifier during a handover procedure, and it would be obvious to bring this in to the methods of T1 to create a second identity during the handover described in T1. Creating a second identity linking the new AMF with the wireless device decouples the procedure from the old AMF that is linked to the first identity. Creating a whole new identity linking the new AMF to the wireless device prevents errors caused by the identity changing or being lost during handover. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	sending, by the consumer NF, an update subscription message to the new NF, wherein the update subscription message comprises the new correlation identity (T1 Par 112 wireless device 100 (e.g. consumer NF) periodically updates its registration to remain reachable (e.g. by informing of a new identity)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with updating subscription information as disclosed in T1. While T1 doesn’t explicitly disclose that the updated subscription information comprises an identity, it is obvious in light of the fact that an identity is necessary to “remain reachable”. Maintaining an updated subscription identity ensures that the wireless device receives all expected information as a subscriber. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	wherein the step of receiving a new correlation identity further comprises receiving, by the consumer NF, a notification message carrying the new correlation identity sent by the new NF (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with exchanging information containing a new identity between the new AMF and the wireless device as disclosed in T1. Upon establishing a subscription relationship, an AMF and a subscriber should have an identity between them that identifies this subscriber relationship for future use. Sending an updated identity to a subscriber upon successful re-subscription is known in the art is a necessary element of performing a handover of a subscriber. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim. 
Regarding Claim 10, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	receiving, by the consumer NF from the new NF, at least one of the following information: an identity (ID) of the new NF, a subscription event in the first subscription information, or target content of the consumer NF indicated by the first subscription information (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information and step 822 new AMF 155-1 sends a registration completion to wireless device 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with sending identity information or a subscription event (e.g. registration completion) to a wireless device as disclosed in T1. A subscriber handover necessarily requires the exchange of particular types of information between the new serving AMF and the wireless device (e.g. consumer NF). The information exchanged often includes identity information and notice of a successful re-subscription procedure, as seen in T1 cited above. Exchanging such information between a serving AMF and a subscriber does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 1. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, T1 and W1 disclose the limitations of Claim 2.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 2. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, T1 and W1 disclose the limitations of Claim 3.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 3. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, T1 and W1 disclose the limitations of Claim 4.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 4. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, T1 and W1 disclose the limitations of Claim 5.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 5. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, T1 and W1 disclose the limitations of Claim 6.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 6. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 7. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, T1 and W1 disclose the limitations of Claim 8.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 8. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, T1 and W1 disclose the limitations of Claim 9.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 9. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, T1 and W1 disclose the limitations of Claim 10.
T1 further discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 4A processor 418 and memory 430 and 432),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of T1 and W1, to combine the aforementioned method for updating subscription information with performing this method on a device physical device with a processor and memory such as the one disclosed in T1. See above for detailed discussion relating to Claim 10. Performing the steps on hardware does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412